 PEPSI-COLA BOTTLING COMPANY OF HARLAN, INC.163PEPSI-COLABOTTLINGCOMPANY OF HARLAN, INC., PEPSI-COLABOTTLING COMPANY OF NORTON, INC.andCECIL BOONE,VIRGILEPPERSON, JAMES GILPIN, OSCAR GILPIN, AND ARNOLD PHILPOT.Case No. 9-CA-741.January 7, 1955Decision and OrderOn May 28, 1954, Trial Examiner Lee J. Best issued his Interme-diate Report in the above-entitled proceeding, finding that the Re-spondent,Pepsi-Cola Bottling Company of Harlan, Inc., hereincalledHarlan, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action.The Trial Examiner also foundthat the Respondent, Pepsi-Cola Bottling Company of Norton, Inc.,herein called Norton, had not engaged in the unfair labor practicesalleged in the amended complaint and recommended that the amendedcomplaint be dismissed with respect to this Respondent.Thereafter,Respondent Harlan and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and finds merit in the exceptions of Respondent Harlan to theextent noted below.Respondent Harlan moves to dismiss the complaint herein on theground, among others, that its operations do not fall within theBoard's revised standards for asserting jurisdiction.The GeneralCounsel, on the other hand, contends that the Board should takejurisdiction in this case, at least on the ground that Respondent Har-lan and Respondent Norton constitute a single multistate employer.The Trial Examiner recommended that the Board assume jurisdic-tion herein under the franchise theory prevailing at the time he issuedhis Intermediate Report.Since then the Board has abandoned thefranchise theory as a basis for assuming jurisdiction over businessenterprises.'As the operations of Respondent Harlan, whether con-sidered alone or as forming a single multistate employer relationshipwith Respondent Norton, do not satisfy any one of the Board's re-vised jurisdictional standards,2 we find that it will not effectuate thepolicies of the Act to exercise jurisdiction in this case.1William T. Wilson and Mabel J Wilson, A Partnership, d/b/a Wilson-Oldsmobile, 110NLRB 534Member Murdock, who dissented in that case, considers himself bound bythe majority's decision therein2 Jonesboro Grain Drying Cooperative,110 NLRB 481. Insofar as the Board declinedjurisdiction herein even were it found that Respondent Harlan and Respondent Norton111 NLRB No. 17.344056-55-vol. 111-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we grant Respondent Harlan's motion and dismiss theamended complaint in its entirety, without passing upon any otherquestion raised by the exceptions and briefs filed herein.[The Board dismissed the amended complaint.]constituted a single multistate employer,Member Murdock, who concurred in part anddissented in part inThe Ransom and RandolphCo., 110 NLRB 2204, and Member Peter-son,who expressed his disagreement in that respect in theJonesborocase andBreedingTransfer Company,110 NLRB 493,consider themselves bound by the majority decisionsin those cases.AMERICANTELEVISION,INC. OFMIssouni IandINTERNATIONALBROTHERHOODOFELECTRICALWORKERS, LOCALNo.1,AFL,PETITIONER.Case No. 14-RC-2555. January 7, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Roy V. Hayden, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contends that its operations do not satisfy theBoard's recently adopted jurisdictional standards, eitheras an indi-vidual retail operation or as part of an integrated, multistate opera-tion.We find no merit in this contention.The Employer, a Missouri corporation, operates a single retail store,in St. Louis, Missouri, where it is engaged in the sale of televisionsetsmanufactured principally by American Television, Inc., ofIllinois,2 hereinafter called the Illinois Corporation.The Employerand several other corporations bearing similar names and located inseveral States were organized in the early part of 1954 as the soleretail outlets for the products of the Illinois Corporation.3All shares of each of these corporations, except forsomequalifyingstock, are owned by a single individual, U. A. Sanabria. Sanabriais the president of each of the several corporations, including theEmployer herein,and is alsothe chairman of the several boards ofi The Employer's name appears as amended at the heaiing.2The record indicates that the Employer also sells a few television sets and some specialequipment purchased from one other manufacturer.3A California corporation of the same name is the only wholesale distributor for partsand pictuie tubes manufactured by the Illinois CoipoiationAlthough the record indi-cates that there may be some sales made by the Illinois Corporation to other televisionset assemblers and nianufactureis,it is apparent that almost the entire output of the Illi-nois Corporation is distributed either through the retail corporations or through the Cali-toinia distributor.111 NLRB No. 19.